                                                                                                                               F LE0  I

                                                        JUDGE       KAThLEEN CPROIE
AO 243 (Rev. 01/15)                                                                                                                        0 4   Qge2
                               MOTION UNtiER 28 U.S.C.          §   2255 TO VACATE, SET ASIDE, OR              CORJT[.            us
                                                                                                                                                 LLERK
                                               SEI'TENCE BY A PERSON N FEDERAL CUSTODY

United States District Cort                                              District J4/      /e,-,'      D sft;-I-        of
Narpe      (under which you were convicted):

 J/e,'o         '2   1A     i7kd- &t2.               '--i-               2
Place of Confinement:

UNITED STATES OF AMERICA
                             ñ-c                      if-   7.                                       C a.,.cØ.,
                                                                                              P: ip-c,e              O/-1'?)
                                                                                        Movant (include name wider which     coi,v(cted)


                                                                                                                        r(r2
     1.      (a) Name and location
                                                                       MOTION
                                                                                              EP2OCVO122
                                             of cOurt which entered the judgment of conviction you are challenging:

                      .Lks /-er

             (b) Criminal docket or                 number(if you know):                  1'/>C1()
     2.      (a) Date of the judgn
             (b) Date       of sentencin

     3.      Length of sentence

     4.      Nature of crime (all counts):           o?i,'%''                                                  2L//c'AL)ó)             C'
7i iascs                        £Z             o-                    f                                         s,4-tca

    fec/c4
  91(A) (1)
                          e-

                                4'             /
                                                       c            ccJ
                                                                             1
                                                                                        j'
                                                                                           rsr
                                                                                                                  'ij' (j)
                                                                                                                             17?
                                                                                                                                                 4
           -_________                                                                   eJiipoAe                                n;

     5.      (a) What was your plea?
                                     ;,T\_                 d'i
                                                   Check one)
                                                                        c-                                           j-e




                      (1)   Not guilty       El                  (2)   Guilty    [}                 (3) Nob contendere (no contest)              LII
             (b)     If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or
             what did you plead guilty to and what did you plead not guilty to?




     6.       If you went to trial, what kind of trial did you have? (Check one)                        Jury L1                Judge only

     7.       Did you testify at a       pretril hearing, trial, or post-trial hearing?          Yes   El                      Nof

      8.      Did you appeal from the jidgment of conviction?                     Yes   LI                No
                                                                                                                           £13             &tf
                                                           &                                               #   #1


,2727va4 7)'
                       (1) Docket or case number (if you know):
                                      (2) Result:

                            (3) Date of result (if you know):
                         (4) Citation to the case (if you know):
                                   (5) Grounds raised:




 10.      Other than the direat appeals listed above, have you previously filed any other motions, petitions,
                     or appliqations concerning this iudgment of conviction in any court?
                                                                      No
                 11.
                                    (a)(1) Name of court: IC/$/c,&
                       (2) Docket or case number (if you know):       i,',p-eo,aø'flO)
                                                                                      jr,f,J/4
                          If your answer to Question 10 was uYes, give the following information:


                              (3) 3ate of filing (if you know):              .A,o.i ?,,                        oo
                               (4) Nature of the proceeding:    -3.Sc           Co4('X/)A)
                                                                                         '1,,.kTleIe%_ce.                         J)t
                                     (5) Grounds raised:
                                                    dJ( sics
                                                  aiM     ô,ø(u1
                                                             e&rnc?           'P




       (6) Did you receive a hearing where evidence was qi'ven on your motion, petition, or application?

                                        (7) Result:                4/
                            (8) pate of result (if you know):
             (b) If you filed ary second motion, petition, or application, give the same information:
                                    (1) Name of court: 770 Ofr(t.,                   ,ithmc},#(
                      (2) Docket or case number (if you know): ..Q,'4
                             (3) Pate of filing (if you know):
                              (4) Nature of the proceeding:
                                   (5) Grounds raised:




       (6) Did you receive a hearing where evidence was                    yen on your motion, petition, or application?
                                                              Yes',t)/A.
                                           (7) Result:


 41 Ocr                                                           3


                                                                                                                     is subject   to the
 © 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product
 restrictions and terms and conditions of the Matthew Bender Master Agreement.
                                          (8) Date of result (if you know):     ,t1/A
                                                                             jurisdiction over the action taken on your motion,
                    (c) Did you appeal to a fedoral appellate court having
                                                              petition, or application?



               (1) First                       Y   No
                                                            '2o
               petition:                       e
                                               S

                (2) Second                     Y   No   717.
                petition:                      e
                                               S

                      (d) lf you did not appeal fiom the action on any motion,
                                              A T412           Jdé       /;'k,                  4J
                                                                               petition, or application, explain briefly why you
                                                                                                                          did not:

                                                                                                A,O.
                                      10 &7_
                                                                                           you are being held in violation of the
                     12.   For this motion, state every ground on which you claim that
                                                                                               pages if you have more than four
                       Constitution, laws, or treaties of the United States. Attach additional
                               ,4,,p                   a'cc-            ,'(i grounds. State the fc supporting each ground.
                           p,                                                    IIIJ(
                     .ca.;a'e                                                                        GROUND ONE:
                                                            r4s
                           (a) Supporting facts (Do not argue or cite law. Just state
                                                                                      the specific facts that support your claim.):


 7ZL                                                                              m
                                               3 .13    A)4y..ris
         C9 C4,IQ,         a..i.4

                                                                   &A                                jqI        1,.
                                                            ia4
                                                                                                                           /&?/-S)
                                          ;


     7                     t                                                          ;.s
                                   ha.,




                                               ''
                                                                       &4L:Pt           -&t

                                                                                                M,tc
              /d4.. V1                                                                          ''
                                                                         "I-

;.       ,z                                        71014L          2t"5 Al't                              (b) Direct Appeal of Ground One:
L.1,'-deC
     ,    i:a b/&              '                              (1) If you appealed from the judgment    of conviction did you raise this issue7
                                                                                                                                      Yes


                                                                   'zz42 'U' 1id                     explain  why:
                                          (2) If you did not raise this issue in your direct appeal,
                                                         AYe..-.
                                                               4)/i%                                 -     ''
                                                                                                            (c) Post-Conviction Proceedings:
     _cLt
              8-°
                           P'"                 /   ,tc/4tr
                                                                            p.
                                                        (1): Did you raise this issue in any post-conviction motion,
                                                                                                                     petition, or application'?
                                                                                                                                                 Ye
                                                                               (2) If your answer to Question (c)(1) is "Yes," state:
                                                                           Type of motion or petition:       A)/A
                                                                           motion or  petition was filed:
                                   Name and Iocationof the court where the

                                                                         Docket or case number (if you know):

                                                                                            4
                    410cr

                                                                                               All rights reserved. Use of this product is subject to the
                    © 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group.
                                                                                Master Agreement.
                    restrictions and terms and conditions of the Matthew Bender
                                                                      Date of the court's decision:
                                Result (attach a copy of the court's opinion or order, if available):


                                                           (3) Did you receive a hearing on your motion, petition, or application?
                                                                                                                                Yes
                                                      (4) Did you appeal from the denial of  your   motion,  petition,  or  application?
                                                                                                                                Yes
                                            (5) If your answer to Question (c)(4) is "Yes," did you  raise  this  issue  in the appeal?
                                                                                                                                Yes
                                                                              (6) your
                                                                                  If     answer  to  Question    (c)(4) is  "Yes," state:
                                         Name an location of the court   where   the appeal was  filed:

                                                                   Docket or case number (if OLJ know):                     ,uj4
                                                                             Date of the court's decision:
                                Result (attach          copy of the court's opinion or order, if available):


                     (7) If your answer to     Qustion (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise
                                                                                                     this issue:




7*e ,qiv"-""
                                         -r        si                    £     4d4t.vt GROUND TWO:
        /C/1Is'                    ..
                                        /o&Ist
                         (a) Supporting facts
                                                         ;/4dI.fiØ
                                               I4,t,'-k,4444k        A.tK                h,.
                                               (to not argue or cite law. Jusrstate the specific facts that                support your claim.):
                                         ,e ,Me MrøJ.4r 4'M                             it;qii4c


                       4'& ,k           A,/d                                  cki,4t        1iw
4,
                           Amtt         C,771            /t           ew 4       c?I';
         e   ////'*-
                                                                      Codt &4Q S
         j,         ,'nA&
         £e
                                              74              .io
     ,                                                  /( 1M               b MJA.J
                                                                               .

                       ;
'L                   4-/ O
                                              7iee_
                                   i- 6lJ"cjtc.                                      bfZ         (b) Direct Appeal of Ground Two:
             yZ                                   4ck
                                            0S-         (1) If you appealed from the judgment of conviction did you raise this issue?
     5 Vpfff$.J                                                                                                                               Yes
                               (2) If you did not raise this issue in vourdirect appeal, explain why:

                                                          '                        '4                              ________
 A4'                                                          ;i&            '-'"         (c) Post-Conviction Proceedings:
 9J4&Jr
   _5j            &y'_.$
                                         csL
                                                        '.'
                                             Did you raise this issue in any post-conviction motion, petition, or application
                                                                                                                      Yes
                                                                          (2) If your answer  to Questio       is "Yes,"   $$)
                                                                                                                         state:
                                                                      Type  of  motion or petition:
                           Name and location of the court where the motion or petition was filed:


                  41 Ocr

                                                                                                                                      is subject to the
                  © 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product
                  restrictions and terms and conditiors of the Matthew Bender Master Agreement.
                                                     Docket or case number (if you know):
                                                              Date of the court's decision:
                        Result (attach a copy of the court's opinion or order, if available):


                                                    (3) Did you receive a hearing on your motion, petition, or application?
                                                                                                                  Yes
                                              (4) Did you appeal from the denial of your motion, petition, or application?
                                                                                                                                  Yes
                                 (5) If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
                                                                                                                 Yes PJ
                                                                  (6) If your answer to Question (c)(4) is "Yes,"state:
                              Name and location of the court where the appeal was filed:                                  ,V/A
                                                    Docket or case number (if you know):
                                                              Date of the court's decision:
                        Result (attach a copy of the court's opinion or order, if available):


            (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did                    no,7ai or raise
                                                                               this issue:




  jL,A
  , c;k.
         A'7                r I,'(
                                          "             feJI.J
                                                            ',qA,t
                                                                           ;
                                                                                 GROUND THREE:

               (a) Supporting facts (o not argue or cite law.ust state the specific facts that support your claim.):



DecJ                ,4w7            ;    p'               1r
                                                                '                        .




  Ap''  k           a

fppei                      ;rc.                     c4 ,g-4'0.l), /ck'i L
                                                                               Mr'"f)
                                                                                   (b) Direct Appeal of Ground Three:
74                                       (1) If you appealed  from  the judgment  of conviction, did you raise this issue?
                                                                                                                  Yes
                     (2) If you did not raise this issue in your direct appeal, explain why:

                i;,U                        a p'---
                                              tk.icI      7
                                                                              -1'Yf
                                                                                                (c) Post-Conviction Proceedings:

            4;s                  %)         id you raise this issue in any post-conviction motion, petition, or application?
                                                                                                                                   Yes


        410cr                                                             6


                                                                                                                             subject to the
        © 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is
        restrictions and terms and condition of the Matthew Bender Master Agreement.
                                                                           (2) If your answer to Question       (1)         "Yes," state:
                                                           Type of motion or petition:
                  Name and location 01 the court where the motion or petition was filed:

                                                   Docket or case number (if you know):
                                                            Date of the court's decision:
                       Result (attach acopy of the court's opinion or order, if available):


                                                     (3) Did you receive a hearing on your motion, petition, or application?
                                                                                                                                   Yes&
                                              (4) Did you appeal from the denial of your motion, petition, or appIication'?
                                                                                                                  Yes
                                 (5) If your answer to Question (c)(4) is "Yes," did you raise this  issue in the appeal?
                                                                                                                  Yes
                                                                  (6) If your answer to  Question   (c)(4) is "Yes," state:
                              Name an1 location of the court where the appeal was filed:

                                                    Docket or case number (if you know):
                                                              Date of the court's decision:
                        Result (attach a copy of the court's opinion or order, if available):


           (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or
                                                                                                               raise
                                                                              this issue:



                                                                       d
                       ,                        ..
                                                             /q ye         c&cJ     GROUND FOUR:
              ,
                  (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
                                                              7   't                        0     31
flJJ                                        IPt4.'-



                                                     -A )'-                             '
L
                            zi;&
                                                                  L-ti £/X/eo'7
                                                                       ,

                    /I "-k "k'
                                                                                                    oJLa(
     /5ycc.                                     8'                              L1Wd


                           '?   "' "1'
'I
                            /te 4)C kI4I 1Ty"                                       (b) Direct Appeal of Ground Four:
                                         (1) If you appealed from the judgment of conviction, did you raise this issue?
                                                                                                               Yes



     Ati              J;;/ei7             C;j        ,jJi,-;ce     c           tt
                      (2) If you did notraise this issue in your direct appeal, explain why:


                                                                               Ap,
        41 Ocr7j                                                           7


                                                                                                      Use of this product   is subject to the
        © 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved.
        restrictions and terms and conditions of the Matthew Bender Master Agreement.
                                                                                       (c) Post-Conviction Proceedings:
                              (1)                                            motion, petition, or application?
                                    lid you raise this issue in any post-conviction
                                                                                                      Yes
                                                       (2) If your answer to Question (c)(1) is "Yes," state:
                                                    Type of motion or petition:
          Name and location Øf the court where the motion or petition was filed:

                                           Docket or case number (if you know):
                                                     Date of the court's decision:
               Result (attach a copy of the court's opinion or order, if available):


                                             (3) Did you receive a hearing on your motion, petition, or application?
                                                                                                           Yes
                                    (4) Did you appeal from the denial of your motion, petition,   or  appIicatio?
                                                                                                           Yes
                          (5) If your answer to Question (c)(4) is "Yes," did you raise this issue  in the appeE7
                                                                                                           Yes
                                                           (6) If your answer to Question (c)(4) is "Yes," state:
                       Name arid location of the court where the appeal was filed:

                                            Docket or case number (if you know):
                                                      Date of the court's decision:
                Result (attach a copy of the court's opinion or order, if available):


    (7) If your answer to QuØstion (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise
                                                                       this issue:



                                     13.    Is there any ground in this motion that you have not previously
 presented in some federal bourt? If so, which  ground or grounds have not been presented, and state your
                                                         reasons for not presenting them:


Ac 1-


   14.     Do you have any motion, petition, or appeal now Dendina (filed and not decided yet) in any court
                                                               for the judgment you are challenging?                              5Y
      If "Yes," state the name and location of the court, the docket or case number, the type of proceeding,
                                                            and the issues raised.




 41 Ocr

                                                                                                  of this product is subject to the
 © 2020 Matthew Bender & Compaiy, Inc., a member Of the LexisNexis Group. AU rights reserved. Use
 restrictions and terms and conditions of the Matthew Bender Master Agreement




                                                                                                                                      Ti)1
      15.      Give the nameand address, if known, of each attorney who represented you in the following
                                                              stages of the judgment you are challenging:
                                                  (a) At preliminary hearing:
                                                                                                                 rnd1
                                                             (b) At arraignment and plea:

                                                                                    (c)At trial:
                                                                                                   c.N/423','A.
                                                                          (d) At sentencing:       _3
                                                                                 (e) On appeal:     V/A
                                                  (f) In any post-conviction proceeding:                ,V/A
   (g) On appeal from any ruling against you in a post-conviction proceeding:                           ,tI /4

16.     Were you sentenced on more than one count of an indictment, or on more than one indictment, in
                                                          the same court and at the same time? Yes
  17.     Do you have any future sentence to serve after you complete the sentence for the judgment that
                                                                            you are challenging? Yes
    (a) If so, give name and hcation of court that imposed the other sentence you will serve in the future:


                         (b) Give the date the other sentence was imposed:
                                   (c) Give the length of the other sentence:
        (d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the
                                               judgment or sentence to be served in the future? Yes No
  18.   TIMELINESS OF MOTION: If your       judgment   of conviction became final over one year ago, you
 must explain why the oneyear statute of  limitations as contained in 28 U.S.C. § 2255 does not bar your
                                                                                                           *
                                                                                                                          motion.
            /57'_
            //4c                    iL4.


410cr                                                             9


                                                                                                                   is subject to the
© 2020 Matthew Bender & Company, Inc., a member of the LedsNexis Group. All rights reserved. Use of this product
restrictions and terms and conditiofls of the Matthew Bender Master Agreement.
                Therefore,    moant asks that the Court grant the following relief:               ciZI/k                    4JjL&y
             sc<-        -( St4ic                    ,'4c(1

                                                                   or any other relief to which mov ant may be entitled.



                                                                                               Siure
                                                                                                of Attorney (if any)
    I   declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and
                         that this Motion                           5 was olaced in the prison mailing system on
                                         _________________________________________(mopth,
                                                           Jt225                                        date, year).
                                                            Executed (signed)                   ((5 /Z3 (date).



                                                                                                           SibätureofMovant
  If the person signing is      nt   movant, state relationship to movant and explain                                  not signing
                                                                                  this motion.




41 Ocr                                                           10


                                                                                                          product is subject to the
© 2020 Matthew Bender & company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this
restrictions and terms and conditiofls of the Matthew Bender Master Agreement.
                                                                       4




 1   February    r     March 2016.

 2              4S.     NEWAZ:   During your investigation of this

 3   organization, what are the methods that you utilized in order

 4   to investigate it?

 5               GENT GA14EZ:        We used multiple wire intercepts, GPS

 6   data 1ocaion,        and cooperating defendants and sources.

 7              t4S.    NEWAZ:   You mentioned wiretaps.    Is this

 8   wiretappi1g of individual phones?

 9              AGENT GAMEZ:         Yes, ma'am.

10               S.     NEWAZ:   You also wiretapped individuals Facebook

11   accounts; is that right?

12              AGENT GAMEZ:         That's correct.

13              MS.     NEWAZ:   Did you have wire intercepts on devices

14   utilized by Ms.       Carrera Perez?

15              AGENT GAMEZ:         Yes,   macrn.

16              MS.     NEWAZ:   Numerous?

17              AGENT GAMEZ:         Yes,   ma'arn.

18              MS.     NEWAZ:   And during these wire intercepts and based

19   on your investigation, were you able to identify members of

20   this organization?

21              AGENT GAMEZ:         Yes.

22              MS.     NEWAZ:   Recently an indictment was handed down in

23   this particular case;           is that right?

24              AGENT GAMEZ:         Correct.

25              MS. NEWAZ:       About how many people have currently been
                                                                          7




 1              AGENT GAMEZ:         Yes.

 2              MS. NEWAZ:         And they would enter back into the

 3   United States?

 4              AGENT GAMEZ:         Yes.

 5              MS. NEWAZ:         And they would transport the narcdtics to

 6   destinatjIon cities?

 7                  AGENT GAMEZ:     Correct.

 8                  MS.   NEWAZ:   In this particular investigation,    what are

 9   the destination cities where drugs have been destined to that

10   you actually seized?

11                  AGENT GAMEZ:     Primarily it was Chicago.   We seized

12   towards Atlanta and Wichita.

13                  MS. NEWAZ:     Let me focus in on Ms. Carrera Perez.

14   During aL1 of these different seizures that you talked about

15   with all of these different narcotics,           what was her role, what

16   was she aoing?          I   know you will answer this based on what you

17   know   froth    wire intercepts and your overall investigation.

18                  AGENT GAMEZ:     She was the recruiter that would recruit

19   the courIers to transport the narcotics.            She would also

20   oversee the delivery of the narcotics.

21                  MS.   NEWAZ:   Would she provide all of these people

22   instructions on what they were supposed to do?

23                  AGENT GAMEZ       Yes.

24                  MS.   NEWAZ:   Where they were supposed to go?

25                  AGENT GAMEZ:      Yes.
1    your investigation of this organization maintain constant

2    contact With the source of supply of these narcotics in

3    Michoacan, Mexico?

4              AGENT GAMEZ:           Yes.

5              MS. NEWAZ:        What are the ways in which she would

     maintain contact with the source of supply?

               AGENT GAMEZ:           Via phone,   Facebook, WhatsApp.

I              MS.    NEWAZ:     And you in your investigation had evidence

 9   of her talking on the phone to the source of supply in

10   Michoacan; is that right?

11             AGENT GAMEZ:           Yes.

12             MS.    NEWAZ:     And also communicating via Facebook with

13   the   soure   of supply?

14             AGENT GAMEZ:           Yes.

15             MS.    NEWAZ:     When she went to Michoacari,        did she

16   personally meet with the source of supply?

17              AGENT GAMEZ:          Yes.

18              MS.   NEWAZ:     I    want to talk to you     a   little bit -- was

19   Ms.   Carrera Perez at least, in part,           a   focus of your

20   investigation?

21              AGENT GAMEZ:          Yes.

22              MS.   NEWAZ:      During this investigation,         you said it

23   lasted early 2016.          Is    it through the present?

24              AGENT GAMEZ:           Correct.

25              MS.   NEt'7AZ:    You were intercepting Ms. Carrera Perez on
                                                                       10




 1   her phone      is that correct?

 2               .GENT GAMEZ:     Correct.

 3               t'S.   NEWAZ:   For many months?

 4               AGENT GAMEZ:     Correct.

 5               MS. NEWAZ:      Did you while you were intercepting

 6   communications, did you intercept communications relating to

 7   her child?

 8               AGENT GAMEZ:     Yes.

 9               MS. NEWAZ:      Two incidents involving her child?

10               AGENT GAMEZ:      Yes.

11               MS. NEWAZ:      Did Ms. Carrera Perez take her child to

12   Michoacan with her?

13               AGENT GAMEZ:      Yes.

14               MS. NEWAZ:      Was this child present when

15   Ms.   Carrea Perez would meet with the source       of supply?

16               AGENT GAMEZ;      Yes.

17               MS. NEWAZ:      Did Ms. Carrera Perez take this child

18   along wit- her in her drug trafficking efforts?

19               AGENT GAMEZ:      Yes.

20               MS. NEWAZ:      Tell me with regard to intercepts that you

21         were there situations where you intercepted communications

22   where you were worried about the         elfare of this child?

23               AGENT GAMEZ:      Yes.

24               MS.    NEWAZ:   Give me an example.

25               AGENT GAMEZ:      One of the very first ones is we
                                                                                16




1    what you know about,         I   guess,   their living situation.      I    think

2       with    rgard     to Ms. Carrera Perez,       you testified   a   bit about

3    McAllen,   Texas.      Does she also reside here in El Paso, Texas?

4                GENT GAMEZ:          Yes.

5               friS.   NEWAZ:    Some of these drug trafficking, the

 6   planning     nd different incidents, did they take place here in

 7   El Paso?

 8              I-\GENT GPSMEZ:       Yes.

 9              MS.     NEWAZ:    Did she also or did she have a residence

10   in McA1len, Texas as well?

11              AGENT GAMEZ:          Yes.

12               MS. NEWAZ:       During your intercepts of her

13   communications on the telephone, did you find out and

14   understard she spent significantportions or periods of time in

15   Mexico?

16               AGENT GAMEZ:         Yes.

17               MS.    NEWAZ:    How long would she go over there for

18   sometime?

19               AGENT GAMEZ:         At times it would be    a   couple of days,

20   and at times it would be           a    week or more.

21               MS     NEWAZ:    You also pulled crossing history at least

22   previousJy in your investigation of this case, correct?

23               AGENT GAMEZ:         Yes.

24               MS.    NEWAZ:    Can you give this Court an approximation

25   of how often Ms. Carrera Perez personally was traveling over
                                                                              23




1     asked why he was there.                I   explained the charges against him.

                                                 far as his drug
2     We told him the reason we had questions as

3     trafficking activities.                He stated he was not a drug

4     traffjckqr.        At that point, the Interview ended.

5                IMS.    NEWAZ:    I   pass the Witness.

6                THE COURT:        Ms. Bunn?

7                MS.     BUNN:     Thank you.
                                                            this
8         Whatiwas the specific date of the commencement of

 9    investigation?

10               AGENT GAMEZ:            February 2016.

11               MS. BUNN:         Do you have a date in February 2016?

12                AGENT GAMEZ:           I   do not.

13                MS. BUNN:        Did you begin this investigation or did

14    another agent begin this investigation?

15                AGENT GAMEZ:           Another agent.

16                MS.    BUNN:     How do you know it began in February 2016?

17                AGENT GAMEZ:           Based on documents and speaking to the

18     other agents.

19                MS.     B[JNN:   So,       this comes off hearsay and what you

20     read that others have said,                 right?

21                AGENT GAMEZ:           Correct.

22                MS.     BONN:     It is not your own        personal information

23     that yo     yourself know firsthand, correct?.

24                 AGENT GAMEZ:          When it started?

 25                MS.    BONN:     Yes, ma'am.
                                                                                         24




1                   PGENT GAt1EZ:          As far as the date it started,              that's

2    the information           I   have of the date, yes.

3                   MS. BONN:        What specifically transpired in the

4    investigation that made Ms. Martinez                          a   subject in this case?

5                   AGENT GAMEZ:           She was first --             I   guess they first

 6   started investigating Ms. Carrera Perez while she was

 7   intercepted in another investigation.

 8                  MS.    BONN:     So,    she was being intercepted.                Intercepted

 9   how?

10                  AGENT GAMEZ:           There was       a   court authorized wire

11   intercept on          a   different target in             a   different investigation

12   that Ms.       Carrera Perez was intercepted on.

13                  MS.    BONN:     Were you initially involved in that

14   investigation?

15                  AGENT GAMEZ:           I    came to be involved in that

16   investigtion, yes.

17                  MS. BONN:        But you were not involved when it was

18   originally intercepted,                    correct?

19                  AGENT GAMEZ:           No.

20                  MS.    BONN:     Were you the agent that was personally

21   invo1ved when Ms. Martinez was intercepted?

22                  AGENT GAMEZ:           During that time,                no.

23                   MS.   BONN:      How did you find out about that?

24                   AGENT GAMEZ:           I    listened to the intercepts, and,

25   again,     I    read the reports and have spoken to the case agents on
r
    £




                                                     ft                           4




                                             *                                                    *




                                                          .




                                                                                                                 4.

                                                 0                                                                    .




                                                                  I       i                                               I




                                                                                      0                               g


            k   .                *           *                        t       %       *                  '   è.
                                                                      0


                                 4                                                                           .                        a

                        I            *   ,

                                                 -            4                               1



                                                                                                         0

        -                                                                                                L


                    -       _:




                                                                                      S.                                          *

                                     0                                            L'                         $4

                    4            0.,.                             -                       -       4                       41
                                                                                  -               e*--           -    -       -




        6
                                                   C
                 rvr.
           __                                                                       rrct       0C
 v('   -k                                                         '
                                                                                                             I
                                                   !As
 t    iu                  1       eL  c                            &'1

                                                                           eS              -    U
                                                                                                             IL
                                                                                                             II

                                                                                                             [


       4                                                                                   fe'

                                      i(ti1QZ                                                   -.



                      FèjcA
                VUL                                _____________                                         /
                                                         Mt
                 'S                                               ct                                         iL


                                                                                .




                          I   k.                                                    -                        Ii


           j1
                              /                                                                          .iL.
12c
__________                                                   t
                                  /
                                          If
       L
                                                   Tt1   1   'i
                                               \   4'\                 c

                                                                                           *.                 IL



______                                                                                                       IL

                                                                                                              iL
                          I




                                                                                                     .        ii



___________________                                                                                               ll


                                                                                                         HJ

                      :
                                                                                                                 jo                -.
                    -
                                                                                                                 .



                                                                                                                     D______
                                                                                                                     D
                                                                                                                     ru
                                                                                                                          ____
                                          -        .-
                                                                  .-
                                                                                                                     D
           .1                                           --.   -'..                        ..
                                                                                                                     Iw
                                                                                                                     -J
                                                                                                                          _____
                                                                                              -
                                                                                                                     ni
                                                                                                  .-       ..,
                        --.rçv.
                        1
                                                                       NOQ3 t4331H1V) 1ennr
                                                                                                       -
                                                                                                           I
U--
                                 -
                                     \/   :
      1
                            -I                --
                I
                                                                                  I
                I
            I
-           I
                                                              I
                                                                                                       29'
                                                                                                                           ,QJ
                             I
I     t:
                                                                           (71?                                              I/i
